

Exhibit 10.18


Notice of Grant of Stock Option
Eclipsys Corporation
ID: 65-0632092
«Name»
«StreetAddress»
«CityStateZip»
Option Number: «OptionNumber»
Plan: 2005 Stock Incentive Plan
Employee ID: «IDNumber»
 
Effective ___________ (the “Grant Date”), you have been granted a non-statutory
option to buy «TotalShares» shares of common stock of Eclipsys Corporation (the
"Company") at an exercise price of $_________ per share. This option vests and
becomes exercisable (i) with respect to 20% of the underlying shares on the
first day of the calendar month immediately following the first anniversary of
the Grant Date (the “First Vesting Date”); and (ii) with respect to the
remaining 80% of the underlying shares in 48 equal consecutive monthly
installments on the first day of each calendar month following the First Vesting
Date, provided that vesting will not occur if you are not employed with the
Company (as defined in the Plan) on the scheduled vesting date. The option
expires, to the extent not earlier terminated or exercised, on the tenth
anniversary of the Grant Date or such earlier date as the Plan provides.
 
The option is granted under and governed by the terms and conditions of this
notice, the Company's 2005 Stock Incentive Plan (the “Plan”), and any other
applicable written agreement between you and the Company. By your acceptance of
this option, and also by its exercise, you agree to such terms and conditions
and confirm that your receipt and exercise of this option is voluntary.
 
Except as otherwise provided in the Plan or a separate written agreement between
you and the Company signed by an executive officer of the Company, (i) no
vesting will occur before the First Vesting Date, vesting of the option will
occur only on scheduled vesting dates, without any ratable vesting for periods
of time between vesting dates, and any termination of your employment for any
reason or no reason (unless you are then or are becoming a member of the Board
of Directors of the Company) will result in cessation of vesting and lapse of
the option to the extent not yet vested at the time of termination; (ii) vested
options may be exercised only for a period of 90 days following termination of
your employment (or 365 days following termination if your employment ends as a
result of death); and (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
180 days, and if you return to work following such a LOA, any scheduled vesting
dates that passed during the suspension of vesting will be added to the end of
the original vesting schedule, with vesting on each such additional vesting date
in the amount of shares not vested on the corresponding vesting date during the
period of the suspension, contingent upon your continue employment.  
 
As a condition to vesting and exercise of this option, you must enter into the
Eclipsys Proprietary Interest Protection Agreement, in the standard form
generally used for all new employees who live in your state of residence. If you
breach in any material respect the Proprietary Interest Protection Agreement
between you and the Company, or any other contract between you and the Company,
or your common law duty of confidentiality or trade secret protection, and you
fail to cure that breach in full within ten days of notice and demand for cure
by the Company, then such breach shall entitle the Company, in its discretion
and in addition to any other legal or equitable remedies available to it, to do
any or all of the following: (1) cancel and terminate as of the date of such
breach any unvested and/or unexercised portion of this stock option; (2) require
you to disgorge to the Company the net income you earned from any shares
received by you upon exercise of this option that you transferred at any time
from 12 months before such breach until 30 days after the Company learned of
such breach, and for this purpose net income means the sales price less the
exercise price less applicable income taxes you paid in connection with such
shares; (3) require you to tender back to the Company any share of Company stock
you own that you acquired upon the exercise of this stock option at a price
equal to the exercise price you paid for such share; and/or (4) obtain
injunctive relief or other similar remedy in any court with appropriate
jurisdiction in order to specifically enforce the provisions hereof. The Company
may suspend any exercise of this option pending cure of any such breach.
 
Unless otherwise permitted by the Company’s Board of Directors, you must pay the
exercise price and meet any tax obligations in cash.
 
For purposes of this option, the definition of “Good Reason” under the Plan
shall be as follows, notwithstanding any Plan provision to the contrary: “Good
Reason” shall mean any significant diminution in the Participant’s
responsibilities from and after such Reorganization Event or Change in Control
Event, as the case may be, or any reduction in the annual cash compensation
(base salary plus target bonus) payable to the Participant from and after such
Reorganization Event or Change in Control Event, as the case may be.
 
The Prospectus for the Plan, the Plan document, the Company’s Annual Report on
Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.
 
No representations or promises are made regarding the duration of your
employment or service, vesting of the option, the value of the Company's stock
or this option, or the Company's prospects. The Company provides no advice
regarding tax consequences or your handling of this option; you agree to rely
only upon your own personal advisors.
 
ECLIPSYS CORPORATION
 
By:      
Name
Title


